No.    90-179
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1991


STATE OF MONTANA,
     Plaintiff and Respondent,
          v.                                           MAR 2 2 1991
ROBERT E. HOWARD,
                                                 CLERK O F S U P R E M E COURT
                                                    STATE OF MONTANA
     Defendant and Appellant.



APPEAL FROM:   District Court of the Seventh Judicial District,
               In and for the County of Richland,
               The Honorable Dale Cox, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               J. Douglas Alexander, Sidney, Montana
          For Respondent:
               Marc Racicot, Attorney General, Joseph E. Thaggard,
               Assistant Attorney General, Helena, Montana
               Phillip N. Carter, Deputy County Attorney, Sidney,
               Montana


                            Submitted on Briefs:       January 17, 1991
                                            Decided:   March 21, 1991
Filed:
    ..   p   '
                                                         ..   -   I




Justice William E. Hunt, Sr. delivered the Opinion of the Court.



     Defendant, Robert E. Howard, was convicted by a jury empaneled
in the Seventh Judicial District Court, Richland County, of one
count of felony sexual assault. From this conviction, he appeals.
We affirm.
     The sole issue is whether the trial court erred in allowing
the testimony of the complaining witness.
     Defendant was charged by information with the felony offense
of sexual assault pursuant to 5 45-5-502, MCA.     The information
alleged that defendant committed the offense by making sexual
contact with A.D., a nine-year-old girl.
     A.D. was 10 years of age when she testified at trial. At the
beginning of her testimony, the State laid a foundation regarding
her ability to understand the truth.   After laying the foundation,
the State questioned A.D. about the substantive issues in the case.
Defendant did not at any time object to A. D. s competence to act
as a witness.
     On appeal, defendant claims that A.D.     was incompetent to
testify at trial.    We hold that defendant waived any right to
appeal this issue because he failed to object to the witness's
competency during trial.   Section 46-20-104(2), MCA.
     Affirmed.   Let remittitur issue forthwith.   See Rules 34 and
35, M.R.App.P.
     Pursuant to 5   I, Par. 3 (c), Montana Supreme Court 1988
Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
     -.    * *                                                             - 4   - c




w i t h t h e C l e r k of t h e Supreme Court and by a r e p o r t of i t s r e s u l t
t o West P u b l i s h i n g Company.




W e Concur: